Citation Nr: 1133779	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for depressive disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1944 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey VARO, which in pertinent part granted service connection for depression and generalized anxiety, rated 30 percent.  An interim [June 2009] rating decision increased the rating to 50 percent (for the entire rating period).  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; the period has now lapsed, and no additional evidence was received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's depressive disorder with generalized anxiety disorder is manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for depressive disorder with generalized anxiety disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9434 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and an April 2011 supplemental SOC readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in October 2008; that examination is reported in greater detail below and is adequate for rating purposes, as the report contains the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

With respect to the rating of his psychiatric disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   
 On May 2007 VA treatment, the Veteran reported that he had grown more nervous and impatient over the previous three years without any precipitant.  He denied any suicidal thoughts.  The diagnosis was adjustment disorder with mixed anxiety and depression, and a GAF score of 60 was assigned.  Fluoxetine and Trazodone were prescribed.  On July and September 2007 VA treatment, the diagnosis was posttraumatic stress disorder (PTSD), based on recurrent distressful recollections.  

On September 2007 VA psychiatric evaluation, the Veteran reported having nightmares about a best friend in the foxhole.  He reported that he had become agitated and began having startle reactions as he got older.  His wife reported that she slept in another room due to the Veteran's nighttime symptoms.  On mental status examination, the Veteran was edgy and restless, and his wife repeatedly asked him to calm down.  His affect was an expression of frustration and his mood was anxious.  No psychotic features, suicidal or homicidal ideations were noted.  His sensorium was clear, his insight was limited, and his judgment was fair; his cognitive functioning was "not as good", and he needed his wife's assistance.  The diagnosis was chronic PTSD and a GAF score of 60 was assigned.  The evaluating psychiatrist noted that the Veteran's PTSD was considerably affected by his hearing impairment and tinnitus, hampering the quality of his life, and rendering him totally disabled and unable to be gainfully employed.

On January 2008 VA treatment, the Veteran reported that he became more nervous when he stopped taking his medicine.  On mental status examination, he was considerate and was observed as trying to be patient.  He denied any suicidal or homicidal ideation, and no psychotic features were observed.  There was no evidence of mood manifestation or alcohol or substance abuse.  He was alert and oriented with fair memory, insight, and judgment.  The diagnosis was adjustment disorder with mixed anxiety and depression, and a GAF score of 55 was assigned.

In a January 2008 VA treatment letter, the Veteran's treating primary care physician stated that he suffered from diabetes, hypercholesterolemia, tinnitus, hearing loss, dementia, benign prostatic hypertrophy, and anxiety.  The physician noted that the Veteran was severely bothered by chronic tinnitus and hearing loss to the point where he had become very anxious and irritable, significantly affecting his quality of life and causing him to wake up in the middle of the night.

On April 2008 VA treatment, the Veteran was troubled by a recurring memory of witnessing his friend's foot blown off in service.  He and his wife reported that he had been anxious all of his life with worsening after service and escalation in recent years.  He had such violent tossing and turning at night due to nightmares that his wife began sleeping in another room.  

In an April 2008 VA treatment letter, the Veteran's primary care physician stated that the Veteran had become increasingly anxious in recent years.  He was troubled by the recurring memory of his friend's loss of his foot in service, as well as nightmares about a best friend in the foxhole.  He expressed guilt for not having been in the line of fire and felt that he should not "complain" about the difficulty of his service experience compared to others who suffered physical injuries.  He felt that his anxiety and anger kept him from being able to hold a steady job, as he had worked in textiles, shipping, a Laundromat, and as a salesman before retiring.  The physician noted that the Veteran was placed on an antidepressant, an anxiolytic, and a hypnotic medication in April 2007 with good response to the medications and counseling.  The physician assessed that the Veteran had minimized the impact of his military experience on his mental health, and he met the criteria for PTSD.  The treating physician noted the prolonged impact of the Veteran's military experiences on his anxiety, sleep disturbance, hypervigilance, and explosive outbursts, and opined that some of the symptoms could be attributed to his experiences in service.  The physician opined that the Veteran's minimizing of his emotional distress after service should be taken into account in evaluating his qualification for service connection compensation, and she supported an increase in his compensation for posttraumatic stress related anxiety disorder.

On October 2008 VA psychiatric examination, the Veteran's medications included Prozac and Clonazepam.  He reported that constant tinnitus greatly affected his sleep.  He reported nightmares a few times per week, and he sometimes screamed in his sleep or woke up feeling very aggravated and irritable due to the tinnitus or due to intrusive thoughts of his war experiences.  He reported that he argued all the time, though the fights were solely verbal outbursts.  He admitted to easily becoming depressed and nervous with crying spells.  He felt reluctant to seek treatment because he felt "weak as a man" for doing so.  He admitted to occasional road rage.  He denied any suicidal thoughts or attempts. He sometimes tended to avoid crowds and places with large numbers of people, reporting that he did better in smaller places.  The examiner noted that there did not appear to be detachment from normal emotional endeavors, though there was some overreactivity.  There was some minor avoidance of reminders of the war, though at other times he enjoyed talking about the war with people with similar experiences.  The examiner noted some feelings of guilt.  The Veteran was retired since age 64; he reported that at his last job, of 12 years, his boss told him many times that he needed to settle down and not be so irritable or quick-tempered.  He reported that his verbal outbursts and irritability had increased over the previous few years, significantly interfering with his relationship with his wife.  He and his wife had slept in separate beds for several decades due to his constant anxiety, frustration with sleeping, moving around and yelling out in his sleep, and subsequent anger.  He reported having a good relationship with his two grown daughters and his sister, and had had a good number of friends.  He interacted with his neighbors and visited with family.  He spent much of his time working around the house or on his car, with occasional trips to Atlantic City or "for a drive".  He could tolerate restaurants if they were not overly crowded.  He reported a tendency to be irritable and get into altercations with other people, though he denied any overt violent behavior.  He denied any suicide attempts or legal problems.

On mental status examination, no unusual behaviors were observed.  The Veteran's attitude was cooperative and pleasant, though with some irritability.  His mood was generally neutral, and there was some lability of affect present, often in response to comments by his wife.  His speech was normal in rate, pressure, and volume.  There was no evidence of hallucinations, delusions, or overt paranoia.  His thought processes were logical and rational, though he was tangential and circumstantial in his speech at times.  His thought content revolved around the war to some degree, though mainly regarding his hearing difficulties.  He denied any suicidal or homicidal ideation, and he was oriented in all spheres.  His memory was generally good, his concentration was fair, and his insight was good. His judgment was compromised by stress and his frustration tolerance was often very low; his impulse control was sometimes lacking.

The examiner opined that while the Veteran had some PTSD symptoms, he did not meet the threshold criteria for a formal diagnosis.  He did, however, exhibit significant depression and anxiety features regarding adjusting to his chronic tinnitus, and his tolerance was worsening.  His depression and irritability had led to verbal outbursts, and his intolerance or frustration with others had led to verbal altercations; the examiner noted that this was significant in the Veteran's marital relationship and had interfered therein.  The examiner opined that the Veteran seemed to socialize better with other people to whom he was less close such as friends and neighbors, though his irritability led to him having stress intolerance when mildly provoked or confronted.  The examiner noted that the Veteran had done "mostly well" occupationally, though with some temper problems, and he had never lost a job and reported performing well.  The examiner diagnosed depression secondary to medical problems of tinnitus and hearing loss, and generalized anxiety disorder, and assigned a GAF score of 59.  

On December 2008 VA treatment, the Veteran's mood was "a little down".  He reported intrusive memories and nightmares, and that he woke his wife when he "thrashed around".  He denied any mania or psychosis.  On mental status examination, he was alert, oriented, and cooperative, with good eye contact and no abnormal movements.  His speech was normal in rate and tone.  His thought process was goal-directed with no looseness of associations, and he denied any suicidal or homicidal ideation or auditory or visual hallucinations.  The assessments included PTSD and major depression with psychotic features.  Zoloft was prescribed, and a prescription for Trazodone was continued.

On January 2009 VA treatment, the Veteran reported that he was socially active in his retirement community.  He had periods of depression but was able to enjoy things; his hobbies included working on his car and his house and grounds.  He denied any suicidal ideation or intent.  On mental status examination, his affect was constricted and his mood was anxious.  His thought process was normal and no delusions or hallucinations were noted.  His cognitive functioning appeared intact.  His symptoms were noted to include intrusive and distressing memories, nightmares, avoidance of discussing or thinking about the war, anxiety, irritability, hypervigilance, insomnia, and exaggerated startle response.  The diagnosis was PTSD secondary to World War II trauma related to clearing explosives.

Based upon these reports, a January 2009 rating decision granted service connection for depression and generalized anxiety disorder, rated 30 percent rating.

On March 2009 VA treatment, the Veteran reported serious problems with intrusive and distressing memories of his war experiences, noting that he thought about it every day and neutral stimuli easily brought back his experiences.  He continued to have nightmares.  He avoided discussing the war except with his spouse and other veterans.  He reported feelings of estrangement from those who were not in combat, as he felt that only those that saw combat could understand.  He reported serious "arousal" problems, as he was overly sensitive, overly irritable, and easily angered.  He reported insomnia, hypervigilance, and excessive worrying that he could not control.  He reported depression secondary to these symptoms and some problems enjoying himself.  The treating psychologist opined that, overall, the Veteran's serious anxiety problems caused much difficulty maintaining relationships; his argumentativeness alienated people and made it difficult to sustain relationships, and he excessively isolated and avoided, creating additional difficulty maintaining relationships.  The diagnoses included PTSD, generalized anxiety disorder, and depressive disorder, and a GAF score of 50 was assigned.

Based on these findings, a June 2009 rating decision increased the rating for depressive disorder with generalized anxiety disorder to 50 percent.

On August 2009 VA treatment records, the Veteran reported getting easily agitated, having problems sleeping, and nightmares.  His mood was anxious and continued to have problems with irritability and disturbing intrusive memories of his traumatic experiences.  He avoided discussing his problems with others because he felt they did not understand.  His prescription for Trazodone was discontinued and his prescription for Zoloft was increased.  It was noted that medication helped to reduce the severity of his symptoms but they remained a substantial problem.  The diagnosis was PTSD, and a GAF score of 51 was assigned.

On November 2009 VA treatment, the Veteran reported that hypervigilance and exaggerated startle response made his life very difficult.  The treating psychologist noted that the Veteran continued to have intermittent problems with severe anger, irritability, nightmares, and excessive rumination about his wartime trauma, all of which made it difficult for the Veteran to maintain his marriage; however, the Veteran was able to maintain his marriage due to supportive psychotherapy.

On March 2011 VA treatment (for which record a waiver of RO consideration was later submitted), the Veteran reported having problems with nightmares and distressing memories.  His mood was anxious, though it was noted that his irritability and tendency toward arguing were less severe.  He denied any suicidal ideation, and there was minimal indication of impulsivity.  He reported severe emotional distress and anxiety, yet he denied severe anxiety, panic symptoms, hopelessness or demoralization, obsessionality, recent intoxications, or hallucinations.  No change was indicated for the Veteran's psychiatric treatment.  The diagnosis was PTSD, and a GAF score of 61 was assigned.

At the June 2011 Travel Board hearing, the Veteran testified that he received VA psychological treatment every month to two months, and took Diazepam and Paxil for anxiety.  He testified that he had trouble sleeping every night, for which he took Ambien.  He testified that he mostly socialized with family, though he socialized at his seniors residential development and occasionally visited the "veterans' lodge".  He testified that he was never disciplined for problems when he was working, and he retired due to back problems.  His wife testified that he was very short-tempered and had become more obsessional.  She testified that his symptoms had worsened "a little bit" in the previous couple of years, but he had "been the same most of his life"; she testified that the Veteran had been "just the same", losing patience, not sleeping well, and drinking a lot, but he was "okay". 

The Veteran has identified/submitted VA treatment records through March 2011.  Such records, in addition to those cited above, reflect symptoms similar to those noted on October 2008 VA examination.  

At the outset, the Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than depressive disorder with generalized anxiety disorder (notably, PTSD) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's service-connected disability from those due to other co-existing and nonservice-connected psychiatric diagnoses.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected depressive disorder with generalized anxiety disorder.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

The Board notes that the VA examination report and the VA treatment records, overall, provide evidence against the Veteran's claim as they do not show that symptoms of the Veteran's depressive disorder with generalized anxiety disorder have at any time produced deficiencies in most areas, so as to meet the criteria for a 70 percent rating.  He has not, for example, displayed suicidal ideation (at any time throughout the appeal period), obsessional rituals which interfere with routine activities (no such rituals were reported despite reports of becoming more obsessional in recent years), intermittently illogical, obscure, or irrelevant speech (speech has consistently been observed as normal albeit tangential and circumstantial at times), near-continuous panic or depression affecting his ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene (at no time throughout the appeal), difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships (difficulty in maintaining/sustaining effective relationships was noted, though never inability).  While the observations by the VA treating and examining personnel reflect the Veteran has had social impairment due to his psychiatric symptoms, such impairment is clearly encompassed by the criteria for a 50 percent rating.  Consequently, a schedular rating in excess of 50 percent is not warranted at any time.

The Board does note that the complete updated VA treatment records, though constructively of record, have not been obtained for inclusion in the claims file; a review of the claims file reveals that the most recent VA treatment records obtained by the RO are from August 2009.  However, the Board finds highly credible the Veteran's wife's testimony that his condition has remained substantially unchanged since that time.  Notably, the Veteran submitted treatment records from November 2009 and March 2011 indicating no worsening in severity of his psychiatric symptoms; indeed, the March 2011 treatment record showed modest improvement in his condition.  Therefore, the Board finds that a remand to obtain the complete VA treatment records since August 2009 is unnecessary as it would not provide any additional basis for granting this claim.

The Board notes that the GAF scores assigned throughout the appeal period ranged from 50 to 60, reflecting moderately serious impairment consistent with a 50 percent rating.  Therefore, the GAF scores do not provide an alternate basis for a rating in excess of 50 percent.

The Board notes the lay statements and testimony submitted by the Veteran and his wife in support of this claim.  Those statements detail the types of problems that result from the Veteran's psychiatric symptoms.  The levels of functioning impairment described by the Veteran and his wife are consistent with the criteria for a 50 percent rating.  Thus the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's depressive disorder with generalized anxiety disorder has at any time been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity).  Consequently, a rating in excess of 50 percent is not warranted, and no "staged" schedular ratings are warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, it is noteworthy that the Veteran retired due to a back disability many years prior to the filing of this claim (and has not been seeking employment).  The matter of entitlement to a total disability base on individual unemployability (TDIU) rating is not raised in the context of this claim.


ORDER

A rating in excess of 50 percent for depressive disorder with generalized anxiety disorder is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


